CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

RELATED CASE INFORMATION: ,
Cn'Y: SuPERSl-:r)lNG INr)lCTMENT DOCKET # l . l r_]\ § ,(‘ 33 HSO " <T(-Cr

SAME DE:=ENDANT NEw DEFENDANT
COUNTY; Jackson MAGISTRATE JUDGE CASE NUMBER

R 20/ R 40 FRoM DlsTRlc'r 01-'

DEFENDANT INFORMATroN:
JquNlLE:__YES X NO

MATTER '1'0 BE sEALED: YES X NO

NAME/'ALIAS: MERR]DETH CHRESTINA MCIV||LL]AN

 

 

F|LED

SOUTHERN D|STR[CT OF MlSS|SS|PP|

 

 

MAR -ZL 2019

 

 

 

BY

ARTHUR JOHNSTCN

 

DEPUT\r

 

 

U.S. ATTORNEY lNFoRMATlON:

AUSA Kathl¥n Van Buskir|< BAR #103657

INTERJ>RETER: X NO YES LlS'l‘LANGuAGEAND/OR DIALECT:

LocATloN STATUS: ARREST DATE

ALREADY lN FEDERAL CUSTODY AS O]"

 

 

 

ALREADY lN STATE CUSTODY
ON PRF.TR!AL RELEASE

U.S.C. ClTATloNS

TOTAL # 01= COUNTS: 1 PETrY

(CLERK'S OFFlCI-: USE ONLY] [NDEx KEY/COI)F.

Set 1 18:657.F 18 U.S.C. § 657

Set 2

M[SDEMEANOR 1 FELONY

D£SCRIPTION oF OFFENSF. CHARGEI)

Thrift and Credit Union Theft

 

 

COUNT(S}

1

 

Set 3

 

 

 

Set 4

 

 

 

Set 5

 

 

 

SlGNATURE OF

 

 

 
   
 

(Reviscd 2/26![0)

 

